Citation Nr: 1523511	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for an eye disability, including astigmatism and presbyopia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a mood disorder, to include depression.

5.  Entitlement to a rating in excess of 10 percent for lumbar degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1985 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2012 rating decisions of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran submitted additional evidence through his attorney in July 2014.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the Veteran or his representative.  As the Veteran's substantive appeal was filed in June 2013, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014).

While the Veteran originally filed a claim for PTSD, given his recent submission indicating a relationship between a mood disorder and a service-connected disability, and given the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded the issue in this case to include consideration of whether new and material evidence has been received to reopen a previously denied claim for a mood disorder, including depression.

The issues of service connection for PTSD, right elbow disability, a mood disorder, including depression, (on de novo review) and increase for lumbar DDD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's only currently diagnosed eye disorders, astigmatism and presbyopia, are not diseases or injuries within the meaning of applicable legislation relating to service connection.  

2.  An unappealed April 2010 rating decision denied the Veteran service connection for a mood disorder (depression) based essentially on a finding that such disability was not shown to be related to service. 

3.  Evidence received since the April 2010 rating decision tends to show that the Veteran's mood disorder may be related to a service-connected disability; relates to an alternate theory of entitlement to substantiate the claim of service connection for mood disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for astigmatism and presbyopia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2014).

2.  New and material evidence has been received, and the claim of service connection for a mood disorder, including depression, may be reopened. 38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.   Inasmuch as this decision reopens the claim of service connection for a mood disorder, there is no reason to belabor the impact of the VCAA on this matter as any notice or duty to assist omission is harmless.

With respect to the Veteran's claim of service connection for astigmatism and presbyopia, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.   He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  Board notes that there is evidence in the claims file that the veteran has filed for Social Security Administration (SSA) disability benefits.  However, the record does not indicate that these SSA records are relevant to his claimed eye disorders.  In fact, it suggests he filed for disability in connection with his low back problems.  Also, as his only diagnosed eye disabilities are not ratable disabilities for VA purposes, the Board finds that a remand is not necessary to obtain such SSA records with respect to the eye claim.  The RO arranged for a VA eye examination in March 2012.  The Board finds that this report of examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection for Astigmatism and Presbyopia 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The Veteran's STRs show that he complained of bilateral eye irritation, eye strain, and blurred vision during service.  An August 1986 STR also shows that jet fuel was sprayed in his eyes; chemical conjunctivitis was diagnosed.  Following a complete eye examination in May 1990, hyperopia with astigmatism in both eyes was diagnosed.

On March 2012 VA eye examination, the Veteran reported that he was sprayed with jet fuel in both eyes during service and that his eyes were subsequently irrigated.  He denied any long term effects from the event.  After examination, astigmatism and presbyopia were diagnosed.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for an eye disability, including astigmatism and presbyopia.  Although his STRs show eye complaints, they do not provide evidence of any superimposed injury to the eyes which would cause his current astigmatism and presbyopia.  The Veteran himself denied any long term effects to his eyes following the in-service jet fuel incident and there is no evidence linking this incident to the current diagnoses of astigmatism and presbyopia.  As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection in this case, the benefit-of-the-doubt rule does not apply and service connection is denied.  38 U.S.C.A. § 5107.

Reopening a Claim of Service Connection for a Mood Disorder, including Depression

An April 2010 rating decision denied the Veteran's original claim of service connection for a mood disorder (depression) based essentially on a finding that such disability was not shown to be related to service.  He did not appeal the decision, and no new and material evidence was received within a year of that decision.  Accordingly, it became final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

Evidence of record at the time of the April 2010 rating decision included the Veteran's STRs, VA treatment records, and a VA mental health examination report.  The Veteran did not submit any new evidence relating to this claim in the year following that decision.

Evidence received since the April 2010 rating decision includes a July 2014 medical opinion from a private psychologist who opined that the Veteran's mood disorder is caused and also aggravated by his service-connected lumbar DDD.

The Board finds that the evidence received since the April 2010 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for mood disorder based on an alternative theory of entitlement, and raises a reasonable possibility of substantiating the claim.  The July 2014 opinion from the private psychologist supports a link between the Veteran's mood disorder and his service-connected lumbar DDD.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for a mood disorder may be reopened. 



ORDER

Service connection for an eye disorder, including astigmatism and presbyopia, is denied.

The appeal to reopen a claim of service connection for a mood disorder, including depression, is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  As an initial matter, the Veteran's remaining claims (service connection for PTSD, a right elbow disability, and a mood disorder (on de novo review) and increased rating for lumbar DDD) must be remanded for Social Security Administration (SSA) disability records as the Veteran reported during VA treatment in April 2013 that he filed a claim for disability benefits.  Because any existing medical records considered in connection with any determination for benefits are constructively of record, they must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Service Connection for a Mood Disorder, including Depression, (on De Novo Review) and PTSD

On March 2010 VA examination, the examiner determined that the Veteran's mood disorder not otherwise specified was not caused by or a result of any event, injury, or treatment he received in service but was instead due to marital problems.  

In a July 2014 opinion, a private psychologist opined that the Veteran's lumbar DDD continues to manifest as a mood disorder and that this lumbar DDD has "caused the mood disorder."  She referred to a body of literature detailing the connection between pain and psychiatric disorders.  She further opined that his service-connected lumbar DDD is "more likely than not aggravating his mood disorder."

The Board acknowledges the positive opinion relating the Veteran's mood disorder to his service-connected lumbar DDD but finds this opinion to be inherently inconsistent as the private psychologist opines that his mood disorder was both caused and aggravated by his service-connected lumbar DDD.  Additionally, the psychologist did not provide a baseline level of severity of his mood disorder with respect to aggravation, as required by 38 C.F.R. § 3.310(b), or any rationale as to causation.  

The Board further notes that the Veteran has identified certain private treatment records that have not been obtained.  During August 2009 VA treatment, he reported being seen by "Dr. Patten" in the private sector.  During the March 2010 VA mental health examination, he mentioned treatment at Vera French Mental Health Clinic in Davenport, Iowa.  Records of such evaluations and treatment may contain pertinent information and should be secured (if available).  

In light of the foregoing, the Board finds that an addendum opinion is necessary to properly address the Veteran's claim of service connection for PTSD and mood disorder, to include as secondary to service-connected lumbar DDD.  (The Board notes that the treatment records currently available do not include a diagnosis of PTSD; however, outstanding treatment records may include such a diagnosis.)  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice on his expanded claim for service connection for an acquired psychiatric disorder, to include a mood disorder, including depression, that is compliant with the current notice requirements for service connection.

2.  The AOJ should ask the Veteran to identify (and provide authorizations for VA to secure records of) any (and all) private evaluations and/or treatment he has received for the disabilities remaining on appeal, to specifically include any records of treatment from Dr. Patten and from the Vera French Mental Health Clinic in Davenport, Iowa, and to provide authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of all such evaluations/treatment from the providers identified.

2.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for any of the disabilities remaining on appeal.

3.  The AOJ should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Thereafter, the AOJ should arrange to have the Veteran's record forwarded to the March 2010 VA examiner for review and an addendum opinion regarding the likely etiology of his psychiatric disabilities.  [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each diagnosed disorder, is it at least as likely as not (a 50% or better probability) that it is related to his service?  

(c) If not, is it at least as likely as not (a 50% or better probability) that such disorder was caused by his service-connected lumbar degenerative disc disease? The opinion provider/examiner must consider and discuss as necessary the July 2014 psychologist's opinion that the Veteran's mood disorder was caused by his lumbar DDD.

(d) If not, is it at least as likely as not (a 50% or better probability) that such disorder was aggravated (worsened beyond the natural progression) by his service-connected lumbar degenerative disc disease? The opinion provider/examiner must consider and discuss as necessary the July 2014 private psychologist's opinion that the Veteran's mood disorder was aggravated by his lumbar DDD.

If the examiner finds that the Veteran's psychiatric disorder was not caused, but was aggravated (worsened beyond the natural progression) by his lumbar DDD, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

The examiner(s) must explain the rationale for all opinions.

5.  The AOJ should then arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's remaining claims (service connection for PTSD, a mood disorder, depression and a right elbow disability; and a rating increase for lumbar DDD).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


